Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the RCE and IDS received on November 23, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed packaging method and unit comprising a plunger around which a pouch is formed for the purpose of ensuring a product is effectively transferred into a pouch in a vertical form and fill manner.
The prior art has been found to disclose packaging methods and units including a plunger that passes through duct that supports a product prior to the product being dispensed into a tube about which a pouch is formed, but does not disclose the plunger passing through the pouch forming tube itself.  Some reference even disclose utilizing pressurized air to force a product through a filling tube about which a pouch (web) is formed.  While REA et al. (US 10,315,785/US 2016/0347484) teaches a plunger that passes through both a duct and a subsequent tubular structure, REA et al. does not precede the filing date of Applicant’s invention.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199






/GLORIA R WEEKS/Primary Examiner, Art Unit 3731

December 2, 2021